Title: To George Washington from Thomas Jefferson, 1 February 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] Wednesday morning [1 February 1792].

Mr Ellicot having sent the inclosed letter from Roberdeau for the perusal of Th: Jefferson, he thinks the 1st page & 2 or 3. lines of the 2d worth reading by the President. the rest contains communications of small news. he has learnt that Majr Lenfant, after his conversation with Th: J. wrote to Roberdeau to continue 50. hands; which shews he means to continue himself.
Is the President’s letter for mister Pinkney ready? Th: J. has sent a duplicate & triplicate to New York to go to Charleston by different vessels, there being several advertised there for that port. he reserves the first copy to go by post.
